Melvin Mayfield, Judge, dissenting. I concur in the dissenting opinion by Judge Danielson but would also point out that in addition to its misapplication of the United States Supreme Court case of Alabama v. White, — U.S. —, 110 S.Ct. 2412, 110 L.Ed.2d 301 (1990), the majority opinion in the present case misapplies the Arkansas Supreme Court case of Kaiser v. State, 296 Ark. 125, 752 S.W.2d 271 (1988). The majority opinion correctly states the Arkansas Supreme Court reversed the conviction in Kaiser because the Arkansas police stopped the defendant’s car in that case on the strength of information received from the Missouri State Police who told the Arkansas officers that the information of the Missouri State Police came from a reliable informant. The Arkansas Supreme Court concluded: In this case, the informant may well have been a reliable one, and the Missouri State Police may well have had a reasonable suspicion of Kaiser. We cannot know that, however, as the record is devoid of testimony supporting that conclusion. 296 Ark. at 129. This was the very reasoning employed by the judges who dissented when Kaiser was affirmed by the Arkansas Court of Appeals. See 24 Ark. App. 19, 746 S.W.2d 559 (1988). (The dissenting opinion of Judge Cracraft appears at 753 S.W.2d 870.) The dissenting judges relied upon United States v. Hensley, 469 U.S. 221 (1985), and the Arkansas Supreme Court employed the same reasoning and the same authority in reversing the decision of the Arkansas Court of Appeals. However, the instant case does not present the same issue presented in Kaiser and Hensley. Here, the Arkansas State Police received an anonymous tip on their “Drug Hot Line” that at approximately 3:00 p.m. a black truck with “Woodline Motor Freight” in orange letters on it and carrying a short-bed trailer would be leaving the Hot Springs area headed for Little Rock, and the driver “Jerry” would be transporting about ten pounds of marijuana. A trooper set up surveillance on the highway between Hot Springs and Little Rock, and about 3:50 p.m. a truck meeting the exact description and traveling toward Little Rock was stopped by the trooper. I believe the trooper had reasonable suspicion to stop the truck. I do not believe the holding in either Kaiser or Hensley answers the question of reasonable suspicion to stop the vehicle involved in the instant case. As Judge Cracraft’s dissent to the court of appeals decision in Kaiser so clearly states, the Missouri officers said they had information from a reliable informant that a car transporting marijuana would be passing through Randolph County, Arkansas. The problem, Judge Cracraft wrote, was that the Arkansas officers were not told and did not know that the Missouri officers had a reasonable basis for their (the Missouri officers’) suspicion. That view was accepted by the Arkansas Supreme Court and the decision of the court of appeals was reversed. Here, however, the state relies upon the United States Supreme Court opinion in Alabama v. White, handed down on June 11, 1990. In that case the police department of Montgomery, Alabama, “received a telephone call from an anonymous person, stating that Vanessa White would be leaving 235-C Lynwood Terrace Apartments at a particular time in a brown Plymouth station wagon with the right taillight lens broken, that she would be going to Dobey’s Motel, and that she would be in possession of about an ounce of cocaine inside a brown attache case.” Montgomery police officers proceeded to Lynwood Terrace Apartments where they saw a vehicle meeting the description given in the telephone tip, and they observed a woman leave the 235 building, with nothing in her hands, enter the described vehicle and drive the most direct route to Dobey’s Motel. The police stopped her before she reached the motel, informed her she was stopped because they suspected she was carrying cocaine, and with her permission, searched an attache case found in the car. It contained marijuana, and the police placed the woman under arrest. During processing at the police station, cocaine was found in her purse. In upholding the woman’s conviction, the United States Supreme Court said: [W]e conclude that when the officers stopped respondent, the anonymous tip had been sufficiently corroborated to furnish reasonable suspicion that respondent was engaged in criminal activity and that the investigative stop therefore did not violate the Fourth Amendment. It is true that not every detail mentioned by the tipster was verified, such as the name of the woman leaving the building or the precise apartment from which she left; but the officers did corroborate that a woman left the 235 building and got into the particular vehicle that was described by the caller. . . . Given the fact that the officers proceeded to the indicated address immediately after the call and that respondent emerged not too long thereafter, it appears from the record before us that respondent’s departure from the building was within the time frame predicted by the caller. As for the caller’s prediction of respondent’s destination, it is true that the officers stopped her just short of Dobey’s Motel and did not know whether she would have pulled in or continued on past it. But given that the four-mile route driven by the respondent was the most direct route possible to Dobey’s Motel... we think respondent’s destination was significantly corroborated. The Court held that an anonymous tip by itself may not be the basis of reasonable suspicion since it gives virtually nothing from which one might conclude that the caller is honest or his information is reliable, but when “significant aspects of the caller’s predictions” are verified, there is “indicia of reliability” to justify an investigatory stop. Alabama v. White fits the case at bar. Kaiser and Hensley involved a different issue and do not furnish precedent to reverse the appellant’s conviction in the case at bar. Therefore, I dissent. Danielson, J., joins in this dissent.